Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and/or remarks filed on 05/12/2021. In the current amendments, claims 17 and 29 have been amended. Currently, claims 17-40 are pending. 
In view of Applicant’s amendments and/or remarks, the objections to claims 17 and 29 made in the previous Office Action have been withdrawn.
In view of Applicant’s amendments and/or remarks, the rejections under 35 U.S.C. §112(b) to claims 17-40 made in the previous Office Action have been withdrawn.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 17-40 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specific in the independent claim including at least:

From independent claim 1:

a plurality of synapse circuits, the plurality of synapse circuits being digital synapse circuits, where each of the plurality of synapse circuits has a respective register configured to hold the respective unique address of each of the plurality of neuron circuits connected to the synapse circuit, wherein each synapse circuit generates a value representative of an interval between input spikes,	
wherein each neuron circuit forms a one-to-many connection to at least a portion of the plurality of synapse circuits, wherein neuron circuit-synapse circuit connectivity is configurable by connection data received from a host computing device, and wherein each neuron circuit integrates and combines each individually produced value from each connected synapse circuit to produce an output value that is representative of a biological neuron membrane potential.

From independent claim 29:
a plurality of neuron circuits, the plurality of neuron circuits being digital neuron circuits, where each of the plurality of neuron circuits has a unique address; and
a plurality of synapse circuits, the plurality of synapse circuits being digital synapse circuits, where each of the plurality of synapse circuits has a respective register configured to hold the respective unique address of each of the plurality of neuron circuits connected to the synapse circuit, wherein each synapse circuit generates a value representative of an interval between input spikes,	
wherein each neuron circuit forms a one-to-many connection to at least a portion of the plurality of synapse circuits, wherein neuron circuit-synapse circuit connectivity is configurable by connection data received from a host computing device, and wherein each neuron circuit integrates and combines each individually produced value from each connected synapse circuit to produce an output value that is representative of a biological neuron membrane potential.

The closest prior art of record, Merolla et al. (A Digital Neurosynaptic Core Using Embedded Crossbar Memory with 45pJ per Spike in 45nm) discloses a fully digital implementation which is able to leverage favorable CMOS scaling trends, while ensuring one-to-one correspondence between hardware and software for neuromorphic computations.

Querlioz et al. (Bioinspired Networks with Nanoscale Memristive Devices that Combine the Unsupervised and Supervised Learning Approaches) discloses the implementation of CMOS output neurons with Leaky Integrate and Fire type based on digital circuitries or CMOS analog neuromorphic circuits.

Bamford et al. (Large Developing Axonal Arbors Using a Distributed and Locally-Reprogrammable Address-Event Receiver) discloses synapses which compare an address to a locally-stored address to establish whether the address-event was intended for it. In addition, many synapses can store the same desired address.

Forssell al. (Hardware Implementation of Artificial Neural Networks) discloses CMOS digital circuits, which have the advantage of being easy to design and build, and synaptic weights which can be implemented using digital memory cells, or even latches.

However, none of the references discloses in detail 

“a plurality of neuron circuits, the plurality of neuron circuits being digital neuron circuits, where each of the plurality of neuron circuits has a unique address; and
a plurality of synapse circuits, the plurality of synapse circuits being digital synapse circuits, where each of the plurality of synapse circuits has a respective register configured to 
wherein each neuron circuit forms a one-to-many connection to at least a portion of the plurality of synapse circuits, wherein neuron circuit-synapse circuit connectivity is configurable by connection data received from a host computing device, and wherein each neuron circuit integrates and combines each individually produced value from each connected synapse circuit to produce an output value that is representative of a biological neuron membrane potential.”

as in the claims for the purpose of implementing spiking neural network based accelerator system using digital neuron circuits and digital, dynamic synaptic circuits without requiring software programming. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 17-40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2123         

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126